Citation Nr: 0704510	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraines. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served more than 20 years on active duty from 
November 1971 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that, in 
part, denied a disability rating in excess of 10 percent for 
service-connected migraines.

In August 2004, the RO issued a rating decision, evaluating 
the service-connected idiopathic torsion dystonia of the 
right upper extremity as 50 percent disabling, and the 
service-connected residuals of ganglion cyst of the right 
wrist as 10 percent disabling.  No notice of disagreement has 
been filed.  In a June 2006 informal hearing presentation, 
the veteran's representative appeared to raise claims of 
entitlement to increased ratings for each of these 
disabilities.  As those issues have not been adjudicated, 
they have been referred to the RO for appropriate action and 
are not currently before the Board.

In July 2006, the Board remanded the appeal for further 
development. 



FINDING OF FACT

The veteran's migraines are manifested by prostrating attacks 
occurring on an average of more than once a month; they do 
not cause severe economic impact.



CONCLUSION OF LAW

The criteria for a 30 percent disability rating for migraines 
are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated August 2006, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

This notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
        
The August 2006 letter provided the notice required by the 
VCAA as interpreted by Dingess.

There was a timing deficiency with the August 2006 letter, 
because it was provided after the initial evaluation of 
September 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
August 2002 and a comprehensive VA examination in August 2006 
per the July 2006 remand instructions. 

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 8100 provides a 10 percent evaluation for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order. 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 1461, "prostration" is 
defined as "A marked loss of strength, as in exhaustion." 

Factual Background

In August 2002, the veteran underwent a VA examination for 
migraines.  The veteran reported that the headaches came when 
he was about to fall asleep or woke him in the middle of the 
night.  The headaches were characterized by throbbing of the 
right eye with extension of the throbs to the right side of 
the head.  The veteran stated that he would take Motrin and 
after an hour or two, the pain faded away.  The veteran 
reported that this problem occurred 5 to 6 times a month.  

In a November 2003 letter, the veteran's family medical 
physician reported that the veteran had a history of migraine 
headaches.  These headaches were stable on medication.  

At a February 2004 informal conference with a decision review 
officer at the RO, the veteran described his migraines as 
occurring about 4 times per week.  These attacks required the 
use of over the counter medication and separation from any 
noise or other type of interaction with others.  The veteran 
stated that he would retreat to a closed office or, if at 
home, go to a room by himself.

In a letter dated in February 2004, the veteran's employer 
reported on his job performance, and noted limitation caused 
by a right hand disability, but did not mention migraines.

On the VA examination in August 2006, the examiner noted that 
the veteran's migraines were a clinical problem, but did not 
play a large role in his medical history.

The veteran reported headaches that had become more intense 
and more frequent.  He described headaches beginning in the 
back of the neck and radiating up to and over the entire 
skull.  He described the pain as sharp and throbbing and 
accompanied by tenderness of the scalp.  His pain was severe, 
to the point that his eyes squinted, ran water and his vision 
became blurred.  The pain was reported as pressure like.

The veteran reported that his headaches might last all day or 
up to three days.  More recently, he had had more than one 
headache per week.  He had lost two days from work in August 
2006 because of his headaches.

He reported using two to three Motrin per day on days when he 
had headaches.  However, the stated that the Motrin did not 
work very well.

The veteran also reported that he planned to retire from his 
job with the department of corrections because his right hand 
had become worse and was essentially useless; although he 
noted that headaches had increased in intensity.

The impression was the veteran had a headache which was best 
classified as tension type.  This had minor to mild economic 
impact as the major reason for his current retirement was not 
his headaches, but his service connected wrist disability.

Analysis

The August 2006 explicitly state whether the veteran's 
headaches were prostrating, but did note that he had missed 
two days of work that month.  The need to miss work suggests 
prostrating attacks.  As the best and most recent evidence 
suggests prostrating attacks (whether of migraines or tension 
headaches) occurring more than once per month.

Accordingly, a 30 percent rating is warranted for the 
veteran's disability.

The VA examiner found that the disability had only mild 
economic impact.  The conclusion is supported by the 
statement from the veteran's employer.  Evidence of record 
does not indicate that his disability is productive of severe 
economic inadaptability.  As such, the criteria for a rating 
in excess of 10 percent under Diagnostic Code 8100 are not 
approximated.  38 C.F.R. §§ 4.7, 4.21 (2006).

After considering all the evidence of record, the Board finds 
that its preponderance is against an evaluation higher than 
30 percent.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the VA examiner's opinion and the employer's 
statement are against a finding of marked interference with 
employment.  The disability has not required any recent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See also 
VAOPGCPREC. 6-96.  


ORDER


A 30 percent rating for migraines is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


